Title: From Louisa Catherine Johnson Adams to John Adams, 11 November 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 11 Novbr. 1822.
				
				It is sometime since I have written you in consequence of indisposition I have therefore two of your Letters unanswered—It was scarcely possible for so great a belle as Miss A Quincy to take particular notice of a certain young gentleman without my hearing of it—publick rumour has many tongues and though you may not yet be a subject of sufficient importance to excite attention the young Lady certainly is and her name gives consequence to her admirers—Concerning your visit to us I think you need not be under any apprehension as I am sure that it cannot fail this Winter and I anticipate the pleasure of seeing you both with great impatience—You must however come determined to be dutiful and obedient and to submit to any little unpleasantnesses of which this Session bids fair to produce a great abundance—I have not yet sent you the books and I believe I shall keep them until you come that I may get them bound—You have probably seen the papers lately published against your father by that most respectable being Mr. Colvin who has been displaced from your fathers Office on account of manifold transgressions of too low and too shameful a character to enumerate—His abuse will however be little felt even though he may sometimes have come within  a line or two of truth in the delineation of some of your fathers habits which though they may not be fashionable of or of much consequence either to him self or the publick may give scope to an envenomed pen for vulgar ridicule and broad caricature—I am obliged to quit you as the Carriage is waiting God Bless you nurse your Brother well for on you I rely to take care of him—for your affectionate Mother
				
					L. C. Adams.
				
				
			